NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

               ANTHONY G. CLARKE,
                 Plaintiff-Appellant,
                           v.
                  UNITED STATES,
                  Defendant-Appellee.
              __________________________

                      2010-5133
              __________________________

    Appeal from the United States Court of Federal
Claims in Case No. 10-CV-283, Judge Nancy B. Firestone.
             ____________________________

              Decided: November 5, 2010
             ____________________________

   ANTHONY G. CLARKE, of Savannah, Tennessee, pro se.

    COURTNEY S. MCNAMARA, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for defendant-
appellee. With her on the brief were TONY WEST, Assis-
tant Attorney General, JEANNE E. DAVIDSON, Director,
and BRIAN M. SIMKIN, Assistant Director.
              __________________________
CLARKE   v. US                                            2


 Before RADER, Chief Judge, LOURIE and MOORE, Circuit
                       Judges.
PER CURIAM.
                         DECISION
    Anthony Clarke appeals from the decision of the
United States Court of Federal Claims (“the Claims
Court”) dismissing his complaint for lack of subject matter
jurisdiction. Clarke v. United States, Fed. Cl. No. 10-283C
(May 24, 2010). Because the Claims Court correctly
determined that it did not have subject matter jurisdic-
tion over Clarke’s claim, which pertained to civil rights
and requested equitable relief, we affirm.
                       BACKGROUND
    Clarke’s suit in the Claims Court is based on com-
plaints he filed with the Office of the Inspector General of
the United States Department of Housing and Urban
Development (the “OIG” of the “HUD”) and HUD’s office
of Fair Housing and Equal Opportunity (“FHEO”) in April
1998. The FHEO closed Clarke’s case in May 1998,
finding that there were “no valid issues.”
    Clarke’s complaint in the Claims Court alleges that
the HUD complaints he filed (which apparently were
consolidated) were used to further investigations of fraud,
waste, and abuse of federal funds. At the same time,
Clarke alleges that the FHEO misrepresented the status
of the complaints, claiming that they were closed and had
been destroyed. Clarke’s complaint alleges that the
government failed to protect him from housing discrimi-
nation, a duty that Clarke alleges arose when the gov-
ernment signed a Form HHS-690. The Claims Court
noted that Clarke’s complaint made no mention of money
damages. Rather, the court found that although he did
not specify the relief he sought, it appeared Clarke was
3                                               CLARKE   v. US


seeking to reopen his 1998 complaint, alleging that he
was denied equal protection of the law and that the
government had violated 18 U.S.C. §§ 241, 242, 245, 42
U.S.C. §§ 3631, 14141, 28 C.F.R. Pt 35 A, B, C, D, F, and
various community development block grant laws. The
Claims Court noted that none of the cited criminal stat-
utes provided a basis for Clarke to bring a civil action. In
addition, the Claims Court determined 42 U.S.C. § 14141
to be irrelevant because it allows the U.S. Attorney Gen-
eral to bring a civil action for civil rights violations com-
mitted by law enforcement. The Claims Court further
noted that the cited regulations, which addressed non-
discrimination on the basis of disability, or the commu-
nity development block grant laws, which appeared to
address civil rights violations, would not provide the
Claims Court with jurisdiction, because the United States
district courts have exclusive jurisdiction over claimed
civil rights violations.
    The Claims Court thereafter dismissed Clarke’s claim
for lack of subject matter jurisdiction. Clarke timely
appealed.
                        DISCUSSION
    We review the Claims Court’s dismissal for lack of
subject matter jurisdiction de novo. Res. Conservation
Group, LLC v. United States, 597 F.3d 1238, 1242 (Fed.
Cir. 2010).
    Clarke argues that the Claims Court erred in dismiss-
ing his claim for lack of subject matter jurisdiction. To
support his contention, Clarke alleges that his claim
before the HUD’s OIG had merit based on an audit report,
but that substantial portions of that original claim were
“blanked out” by the office because it substantiated vari-
ous violations he had alleged. Clarke further argues that
the Claims Court should have inferred that his claim was
CLARKE   v. US                                           4


a “non-tort monetary claim under special jurisdiction,”
and brought pursuant to 28 U.S.C. § 1491. Lastly, Clarke
appears to argue here that his suit is a qui tam action
under the False Claims act, and that because his com-
plaint to the HUD resulted in the discovery of some kind
of fraud, he was entitled to some percentage of $109
million. As a result of this claim, Clarke argues, there
was no need for him to mention money damages in his
complaint.
    The government counters that none of Clarke’s argu-
ments constitutes an allegation of the existence of a
contract or money-mandating statute or regulation giving
rise to jurisdiction in the Claims Court. Specifically, the
government argues that Clarke’s first argument has to do
with the merits of his original claim before the HUD,
rather than relating to the Claims Court’s jurisdiction
over his action. The government argues that Clarke’s
suggestion that his claim was a non-tort monetary action
brought pursuant to 28 U.S.C. § 1491 is conclusory, and
merely states that the court should have inferred that it
had jurisdiction over his claim. Lastly, the government
argues that Clarke did not allege in the Claims Court that
his claim was a qui tam action. Nonetheless, the govern-
ment argues that such allegations would not support
jurisdiction in the Claims Court.
    We conclude that the Claims Court correctly deter-
mined that it lacked subject matter jurisdiction over
Clarke’s claim. The Tucker Act is a waiver of sovereign
immunity allowing a plaintiff to sue the United States for
money damages. United States v. Mitchell, 463 U.S. 206,
212 (1983). It establishes the limited jurisdiction of the
Claims Court. 28 U.S.C. § 1491. In order to invoke the
Claims Court’s jurisdiction, however, a plaintiff must
identify a money-mandating source within a contract,
regulation, statute, or constitutional provision itself.
5                                              CLARKE   v. US


Jan’s Helicopter Serv., Inc. v. Fed. Aviation Admin., 525
F.3d 1299, 1306 (Fed. Cir. 2008). That is because the
Tucker Act creates no substantive right of recovery
against the United States. United States v. Testan, 424
U.S. 392, 398 (1976). As a result, Clarke’s claim that he
was bringing a non-tort monetary action under the
Tucker Act is insufficient to bestow jurisdiction on the
Claims Court. The Claims Court rightly looked to the
statutes and regulations cited by Clarke to determine
whether any of them constituted a money-mandating
source and correctly concluded that they did not. The
criminal statutes cited by Clarke do not provide a basis
for an action in civil court. And, as the Claims Court
explained, jurisdiction over claimed civil rights violations
lies in the district courts. 28 U.S.C. § 1343. To the extent
Clarke is seeking equitable relief, the Claims Court does
not have jurisdiction over such claims where they are
entirely unrelated to a money judgment. See, e.g,, Bowen
v. Massachusetts, 487 U.S. 879, 905 (1988).
     Clarke did not allege in the Claims Court that he was
filing a qui tam action pursuant to the False Claims Act.
Nevertheless, the Claims Court does not have jurisdiction
over qui tam suits. Such suits must be brought in the
district courts. LeBlanc v. United States, 50 F.3d 1025,
1031 (Fed. Cir. 1995). Lastly, subject matter jurisdiction
is a threshold issue; without jurisdiction over the subject
matter, the court must dismiss the claim. PODS, Inc. v.
Porta Stor, Inc., 484 F.3d 1359, 1365 (Fed. Cir. 2007).
Therefore, Clarke’s arguments as to the merits of the
complaints he filed with the HUD are irrelevant to the
jurisdictional question.
    Accordingly, we affirm the Claims Court’s decision
dismissing Clarke’s complaint for lack of subject matter
jurisdiction.
CLARKE   v. US              6


                 AFFIRMED


                   COSTS
No costs.